BBICKELL, C. J.
The charge of the court was doubtless induced by the expressions found in State v. Glaze, 9 Ala. 283, which are repeated in Collins v. State, 14 Ala. 608. These expressions are, that the statute punished persons “who live together in adultery or fornication,” “but there is no reason to suppose the offense may not be committed, if the connection should exist but for a single day. The living together criminally isa fact to be ascertained by the jury, and the offense is complete whenever the fact is demonstrated.” It may be neither case necessarily called for these expressions, but we think they are correct. It is obvious the statute does not intend to punish a single or occasional acts of criminal intercourse. It is a state or condition of cohabitation, as distinguished from a single or occasional acts, that it was intended to reach, designed by the parties as continuous, so long as they chose. This state or condition may well be assumed by them in a single day, if such is their purpose, as any other state or condition may be so assumed. If for a single day they live together in adultery, intending a continuance of the connection, the offense is complete, though it may be interrupted or broken off by a prosecution, or the fear of prosecution, or from any other cause. The true inquiry is, and one a jury will scarcely err in determining correctly, when the circumstances are in evidence, was it a living together, or a mere single act of illicit intercourse ; was it cohabitation, looking to the intent of the parties, or a mere adulterous intimacy without any purpose of its continuance?
The charge requested, if given, would have invaded the province of the jury, on whom was the duty of drawing the legitimate inference from the specific facts embodied in the charge. The judgment and sentence'are in conformity to the statute, B. C., section 3760, and must be affirmed.